Name: Commission Regulation (EEC) No 3001/92 of 16 October 1992 amending Commission Regulation (EEC) No 2561/90 laying down provisions for the implementation of Council Regulation (EEC) No 2503/88 on customs warehouses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /16 Official Journal of the European Communities 17. 10. 92 COMMISSION REGULATION (EEC) No 3001/92 of 16 October 1992 amending Commission Regulation (EEC) No 2561/90 laying down provisions for the implementation of Council Regulation (EEC) No 2503/88 on customs warehouses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2503/88 of 25 July 1988 on customs warehouses ('), and in parti ­ cular Article 28 thereof, Whereas Commission Regulation (EEC) No 2561 /90 (2), as amended by Regulation (EEC) No 2485/91 (3), lays down certain provisions for the implementation of Regu ­ lation (EEC) No 2503/88 ; Whereas, for the sake of clarity, the provisions concerning the procedure for entering goods for the customs ware ­ housing procedure in a certain type of warehouse should be aligned on the provisions of Regulation (EEC) No 2503/88 and on the definition of this type of ware ­ house in Regulation (EEC) No 2561 /90 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Customs Warehouses and Free Zones, 2. Only the procedure provided for in Article 24 ( 1 ) (b) shall apply to type B warehouses except that it shall not be possible to use a commercial document. Where the administrative document does not contain all the particulars shown in Annex III/A, these should be supplied on the accompanying application.' ; 2. Article 29 (2) is replaced by the following : '2. In type B customs warehouses, the control office shall keep the declarations of entry for the arrange ­ ments referred to in Article 14 or the administrative documents used for entry in order to monitor their discharge. Stock records shall not be kept. Without prejudice to other Community provisions governing the keeping of customs documents, the control office may decide as part of its internal admi ­ nistration how long such declarations will be kept there. Such time limit may be extended. Where the goods to which the declaration relates have not been dealt with in one of the ways referred to in Article 21 of the basis Regulation within such time, the control office shall require that the goods be dealt with in one of those ways or that the original declara ­ tion or document of entry for the arrangements be replaced by a new declaration reproducing all the particulars of the old declaration or the old document.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2561 /90 is hereby amended as follows : 1 . Article 23 is replaced by the following : 'Article 23 1 . The procedures provided for in this chapter shall apply to all customs warehouses except type F. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 225, 15. 8 . 1988, p. 1 . O OJ No L 246, 10. 9 . 1990, p. 1 . (3) OJ No L 228, 17. 8 . 1991 , p. 34.